Title: From George Washington to Patrick Henry, 4 July 1778
From: Washington, George
To: Henry, Patrick


          
            Dear Sir
            Head Quarters Brunswic [N.J.] 4th July 1778
          
          I take the earliest opportunity of congratulating you on the success of our Arms over
            the British on the 28th June near Monmouth Court House. I have, in a letter to Congress,
            given a very particular account of the Maneuvres of both Armies preceding the action,
            and of the Action itself; and as this will be published I must take the liberty of  referring you to it for the matter at large—The Enemy left 245 dead upon Feild and 4 officers among whom was
            Colo. Monckton of the Grenadiers, the above were buried by us, but we found, besides,
            several Graves and burying holes in which they had deposited their dead before they were
            obliged to quit the Ground. Our loss amounted to 60 Rank and file killed and 130
            Wounded. We lost but two Officers of Rank Lt Colo. Bonner of Penna and Major Dickinson
            of the 1st Virginia Regt The former of these Gentlemen is unknown to you, but the latter
            ought much to be regretted, by his friends and Countrymen as He possessed every
            qualification to render him eminent in the Military line. Capt. Fauntleroy of the 5th
            was unfortunately killed by a random Cannon Ball. We made upwards of one hundred
            prisoners while the enemy remained within our reach, but desertions since they lef
            Philada have been prodigious, I think I may, without exaggeration assert, that they will
            lose near one thousand Men in this way before they quit Jersey, and that their Army will
            be diminished two thousand by killed, wounded, deserters and fatigue. I have the Honor
            &c.
        